Title: To Thomas Jefferson from Lister Asquith, 15 May 1786
From: Asquith, Lister
To: Jefferson, Thomas



NA
NA

St. Pol de Léon, 15 May 1786. Not having heard from TJ or Short writes again concerning the unhappy situation of himself and his companions; suspects that the farmers-general are afraid to set them at liberty because they know the case will be presented to Congress, who will not tolerate such treatment; gives an account of an English vessel that was captured and condemned for smuggling salt fish, in which case the owner, who spoke French, recovered the cargo; states that it is obviously unfair that English who are guilty are treated better than Americans who are innocent; is tempted to try to escape; asks for information on the state of their affairs by return of post.
